Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group 1 (claims 1-8) and Species 1 (Figs 1-11) in the reply filed on 1/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Applicant indicated that claims 1-8 read on the elected embodiment, the examiner disagrees and points out that claim 7 (a repeating unit cell of a group of multiple subcavities having different widths) corresponds to the embodiment of Fig 14, which was not elected.
Accordingly, claims 7, 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fabricating a metal-metal waveguide surface with a ridge structure, does not reasonably provide enablement for fabricating “a layer of quantum-cascade laser active material”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
At the outset it is noted that “quantum-cascade” is a specific structure of the laser cavity, it is not a type of material. Quantum cascade lasers have a very complex 
The specification further confuses the issue of how to manufacture this layer. Paragraph 0054 of the PGPub first suggests that the layer is manufactured using a procedure similar to a method described in a scholarly paper by Li et al., however this paper is not incorporated by reference and it is not cited in the IDS, therefore the cited paper cannot be used to fill in the gap in the manufacturing steps. The specification then discloses that GaAs/AlGaAs materials can be used, as well as any other suitable materials forming a p-n junction within an active region. Li et al. does not disclose forming a p-n junction in their manufacturing method and furthermore, typical quantum cascade lasers are unipolar and it is not known in the art how to make a quantum cascade laser that includes a p-n junction in the active layer.
For these reasons, one of ordinary skill in the art would not know how to make a “a layer of quantum-cascade laser active material”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1 discloses a limitation: “the array of subcavities is configured to reflect an incident light of at least one resonant frequency with amplification.”  It is not clear from this limitation what the resonant frequency is, where it comes from and what is it 
The remainder of the claims are rejected for their dependence on claim 1. For the purposes of examination the limitations as presented are searched and considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (9,728,930) found in IDS hereinafter ‘930.
Fig 1 of ‘930 discloses a metasurface [110] for quantum-cascade lasing, comprising:
1. 	“a substrate [111]; and 
an array of subcavities [112] disposed on the substrate, wherein each subcavity in the array of subcavities includes: 
a first metallic layer [118] disposed on the substrate; 
a layer of a quantum-cascade laser active material [116] disposed on the first metallic layer; and 
a second metallic layer [114] disposed on the layer of the quantum-cascade laser active material, 
wherein at least some subcavities in the array of subcavities have inhomogeneous widths (see Fig 1B), and 
the array of subcavities is configured to reflect an incident light of at least one resonant frequency with amplification (see Fig 1A).”  

3. 	“wherein a width [w, tapered ends] of at least one subcavity [112] varies along its lengthwise direction.”  
4. 	“wherein a width [w, tapered ends] of at least one subcavity [112] at respective positions [arbitrary positions] along its lengthwise direction varies according to distances [arbitrary distances] from a reference point [arbitrary point] of the metasurface [110] to the respective positions.”  
5. 	“wherein widths [w, tapered ends] of subcavities in the array of subcavities are spatially modulated [1-20 µm] so that a reflected light from the metasurface has a phase shift that varies [inherent consequence of spatially modulated widths] according to a distance [arbitrary distance] from a reference point [arbitrary point] of the metasurface [110].”  See col. 16 ln. 25-35.
6. 	“wherein widths [w, tapered ends] of subcavities in the array of subcavities are spatially modulated [1-20 µm] so that a reflected light from the metasurface has a phase shift that increases [inherent result of spatially modulated widths] according to a distance [arbitrary distance] from a reference point [arbitrary point] of the metasurface [110].”  See col. 16 ln. 25-35.
8. 	“wherein the array of subcavities [112] is configured to reflect and focus the incident light of the resonant frequency with amplification.” See Fig 1A, col. 8 ln. 45-46, col. 16 ln. 7-9, 25-35.

Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M. A. Golub-Miller/Primary Examiner, Art Unit 2828